Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eduardo Martinez-Bautista appeals the district court’s order denying his motion seeking consent for a stipulated deportation order. We have reviewed the record and Martinez-Bautista’s claims, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Martinez-Bautista, No. 3:05-cr-00503-RLW-1 (E.D.Va. May 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.